UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported):February 10,2014 ANDALAY SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 001-33695 90-0181035 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 2071 Ringwood Avenue, Unit C San Jose, CA 95131 (Address of principal executive offices) (408) 402-9400 Registrant’s telephone number, including area code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 10, 2014, Andalay Solar, Inc. (the “Company”) issued a press release announcing net revenue results and certain other information related to the quarter and year ended December 31, 2013. A copy of the press release is attached as Exhibit 99.1 hereto (the “Press Release”). The information in this section, including the information contained in the Press Release attached as Exhibit 99.1 is being furnished pursuant to this Item 2.02 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits The following Exhibits are filed as part of this Report. Exhibit Number Description Press Release of Andalay Solar, Inc. dated February 10, 2014 regarding certain financial results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 10, 2014 ANDALAY SOLAR, INC. By: /s/ Margaret R. Randazzo Margaret R. Randazzo Chief Executive Officer Exhibit Index Exhibit Number Description Press Release of Andalay Solar, Inc. dated February 10, 2014 regarding certain financial results.
